                   Case 19-12330-KG            Doc 140        Filed 12/23/19         Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re                                                          Chapter 11
FLEETWOOD ACQUISITION CORP., et                                Case No.: 19-12330 (KG)
al.,1
                                                               (Jointly Administered)
                                         Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON DECEMBER 27, 2019 AT 10:00 A.M. (ET)2

    I. MATTERS WITH CERTIFICATE OF NO OBJECTION OR CERTIFICATION
       OF COUNSEL

         1.        Application of the Debtors for Entry of an Order Pursuant to Bankruptcy Code
                   Sections 327(a), 328, 330, and 1107 Authorizing Employment and Retention of
                   Bayard, P.A. as Counsel for the Debtors and Debtors in Possession Nunc Pro
                   Tunc to the Petition Date [Date Filed: 12/6/19; D.I. 113]

                   Related Documents:

                   a. Certificate of No Objection Regarding Application of the Debtors for Entry of
                      an Order Pursuant to Bankruptcy Code Sections 327(a), 328, 330, and 1107
                      Authorizing Employment and Retention of Bayard, P.A. as Counsel for the
                      Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date [Date
                      Filed: 12/20/19; D.I. 134]

                   Response Deadline: December 20, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:      A certificate of no objection has been filed with respect to this matter.
                                No hearing is necessary unless preferred by the Court.



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Fleetwood Acquisition Corp. (3051), Fleetwood Industries, Inc. d/b/a Fleetwood Fixtures
(7530), and High Country Millwork, Inc. (7294). The mailing address for the Debtors, solely for purposes of notices
and communications, is: 4076 Specialty Place, Longmont, Colorado 80504.
2
  Please note that the hearing is before the Honorable Kevin Gross in the United States Bankruptcy Court for the
District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801. Any person
who wishes to appear must contact COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one business
day prior to the hearing. Chambers must be contacted regarding any late requests for telephonic appearances.



{BAY:03443721v1}
                   Case 19-12330-KG       Doc 140      Filed 12/23/19   Page 2 of 3



        2.         Application for an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing
                   and Approving the Employment and Retention of Emerald Capital Advisors as
                   Financial Advisors to the Official Committee of Unsecured Creditors Nunc Pro
                   Tunc to November 13, 2019 [Date Filed: 12/6/19; D.I. 114]

                   Related Documents:

                   a. Supplemental Declaration of John P. Madden in Support of Application for an
                      Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and Approving
                      the Employment and Retention of Emerald Capital Advisors as Financial
                      Advisors to the Official Committee of Unsecured Creditors Nunc Pro Tunc to
                      November 13, 2019 [Date Filed: 12/20/19; D.I. 136]

                   b. Certification of Counsel Regarding Application for an Order Pursuant to 11
                      U.S.C. §§ 328(a) and 1103 Authorizing and Approving the Employment and
                      Retention of Emerald Capital Advisors as Financial Advisors to the Official
                      Committee of Unsecured Creditors Nunc Pro Tunc to November 13, 2019
                      [Date Filed: 12/20/19; D.I. 137]

                   Response Deadline: December 20, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the U.S. Trustee

                   Status:    A revised proposed order has been filed under certification of counsel
                              with respect to this matter. No hearing is necessary unless preferred
                              by the Court.

        3.         Application of the Official Committee of Unsecured Creditors of Fleetwood
                   Acquisition Corp., et al., for Entry of an Order Authorizing the Employment and
                   Retention of Potter Anderson & Corroon LLP as Committee Counsel Nunc Pro
                   Tunc to November 13, 2019 [Date Filed: 12/6/19; D.I. 115]

                   Related Documents:

                   a. Certificate of No Objection Regarding Application of the Official Committee
                      of Unsecured Creditors of Fleetwood Acquisition Corp., et al., for Entry of an
                      Order Authorizing the Employment and Retention of Potter Anderson &
                      Corroon LLP as Committee Counsel Nunc Pro Tunc to November 13, 2019
                      [Date Filed: 12/20/19; D.I. 133]

                   Response Deadline: December 20, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.




{BAY:03443721v1}                                   2
                   Case 19-12330-KG       Doc 140      Filed 12/23/19    Page 3 of 3



                   Status:   A certificate of no objection has been filed with respect to this matter.
                             No hearing is necessary unless preferred by the Court.

        4.         Debtors’ Application for Appointment of Stretto as Administrative Advisor Nunc
                   Pro Tunc to the Petition Date [Date Filed: 12/6/19; D.I. 116]

                   Related Documents:

                   a. Certification of Counsel Regarding Debtors’ Application for Appointment of
                      Stretto as Administrative Advisor Nunc Pro Tunc to the Petition Date [Date
                      Filed: 12/20/19; D.I. 135]

                   Response Deadline: December 20, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Informal comments from the U.S. Trustee

                   Status:   The Debtors have submitted a revised proposed order under
                             certification of counsel. No hearing is necessary unless preferred by
                             the Court.

Dated: December 23, 2019
       Wilmington, Delaware                     BAYARD, P.A.

                                                /s/ Erin R. Fay
                                                Erin R. Fay (No. 5268)
                                                Evan T. Miller (No. 5364)
                                                Daniel N. Brogan (No. 5723)
                                                600 N. King Street, Suite 400
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 655-5000
                                                Facsimile: (302) 658-6395
                                                E-mail: efay@bayardlaw.com
                                                            emiller@bayardlaw.com
                                                            dbrogan@bayardlaw.com

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession




{BAY:03443721v1}                                   3
